Securities Act File No.333-106576 Investment Company Act File No. 811-21386 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933/X/ PRE-EFFECTIVE AMENDMENT NO.// POST-EFFECTIVE AMENDMENT NO. 26/X/ AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940/X/ AMENDMENT NO. 26/X/ DREYFUS MANAGER FUNDS I (Exact Name of Registrant as Specified in its Charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (212) 922-6000 Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on July 15, 2013 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (DATE) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a) (2) on (DATE) pursuant to paragraph (a) (2) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. DREYFUS RESEARCH LONG/SHORT EQUITY FUND [LOGO] Prospectus July 15, 2013 Class Ticker A DLSAX C DLSCX I DLSYX Y DLYYX As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. [LOGO] BNY MELLON CONTENTS Fund Summary Fund Summary 1 Fund Details Goal and Approach 6 Investment Risks 7 Management 11 Shareholder Guide Choosing a Share Class 13 Buying and Selling Shares 17 General Policies 20 Distributions and Taxes 22 Services for Fund Investors 22 Financial Highlights 25 For More Information See back cover. FUND SUMMARY Investment Objective The fund seeks capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds.More information about these and other discounts is available from your financial professional and in the Shareholder Guide section beginning on page 13 of this prospectus and in the How to Buy Shares section and the Additional Information About How to Buy Shares section beginning on page II-1 and page III-1, respectively, of the fund's Statement of Additional Information. Shareholder Fees Class A Class C Class I Class Y (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75 none none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none* 1.00 none none Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Class Y Management fees 1.35 1.35 1.35 1.35 Distribution (12b-1) fees none .75 none none Other expenses** Shareholder services fees .25 .25 none none Substitute dividend and interest expenses on securities sold short 1.27 1.27 1.27 1.27 Remainder of other expenses .35 .35 .35 .20 Total annual fund operating expenses 3.22 3.97 2.97 2.82 Fee waiver and/or expense reimbursement*** (.20) (.20) (.20) (.05) Total annual fund operating expenses (after fee waiver and/or expense reimbursement) 3.02 3.77 2.77 2.77 *
